Citation Nr: 0328047	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from February 1995 to 
July 1999.  He had additional prior service, including 
periods of active duty for training, with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was last before the Board in May 2003, when it was 
remanded to the RO for further action which has now been 
completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The symptoms of the service-connected peripheral 
neuropathy of the right foot more nearly approximate mild 
than moderate incomplete paralysis of the sciatic nerve.  

3.  The symptoms of the service-connected peripheral 
neuropathy of the left foot more nearly approximate mild than 
moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2003).  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated February 15, 2001; and the 
supplemental statement of the case issued in May 2002.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims 
seeking higher initial ratings for the service-connected 
peripheral neuropathy of the feet, and extensive VA medical 
records have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in the February 2001 letter 
informing the appellant of the information he should submit 
in support of his claims, the RO stated that the requested 
information should be submitted within 60 days.  This letter 
should have informed the appellant that the requested 
information must be received within one year of the date of 
the RO's letter.  See Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010, (Fed Cir., Sep. 22, 2003).  Although the RO did not 
inform the veteran that he had a year in which to submit the 
requested information, the record reflects that the appellant 
responded within 60 days, and he did not indicate that there 
was any outstanding evidence not already of record relating 
to the claims currently on appeal to the Board.  Moreover, on 
no subsequent occasion has the appellant requested additional 
time in which to submit additional evidence or information, 
and at no time has either the appellant or his representative 
suggested that the current record is incomplete.  Therefore, 
in the Board's opinion, the veteran has not been prejudiced 
as a result of the RO's failure in its February 2001 letter 
to inform him of the one-year period for response.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities.  

By rating action dated in October 1999, service connection 
was granted for peripheral neuropathy (claimed as numbness) 
of both feet and a 10 percent rating was assigned for each 
foot.  It was noted that the appellant had complained of 
numbness in his feet on several occasions during service.  

The appellant also complained of numbness in his feet on a 
postservice VA examination in September 1999.  He further 
indicated that he experienced diffuse pain in his feet when 
walking.  Deep tendon reflexes were 2+ and equal, 
bilaterally.  Neurological examination of the appellant 
disclosed a spotty sensory loss to both feet, and a diagnosis 
of peripheral neuropathy was reported on this examination.  

VA electrodiagnostic studies in September 1999, including 
electromyographs (EMGs) of both feet, were normal and 
disclosed no electrical evidence of peripheral neuropathy.  
The appellant was treated on an outpatient basis by VA in 
1999 and 2000 for paresthesias of both feet, but no relevant 
abnormal findings were reported. 

In March 2001, the appellant told a VA medical examiner that 
his feet became numb during service, and that they now burned 
after prolonged sitting or standing.  He added that this 
prevented him from playing basketball.  Physical examination 
of the feet and ankles disclosed no paralysis, and the range 
of motion in both ankles was normal without any pain.  
Sensation was intact in both feet, including light touch, 
pinprick, and position sense.  Motor conduction studies of 
both peroneal and tibial nerves were normal, and the studies 
of both sural nerves disclosed normal sensation.  The 
conclusion reported on this examination was that there was no 
evidence, electrical or otherwise, of peripheral neuropathy.  

On a VA podiatry consultation in May 2001, the appellant 
complained that the burning and numbness in his feet were 
worse when wearing shoes.  He reported that, initially, the 
burning sensation could be relieved by elevating his feet, 
but now the numbness was constant; and that he had gained 
weight because he was unable to work-out due to the numbness 
and burning in his feet.  He denied alcohol abuse or 
diabetes.  Protective sensations in both feet were found to 
be intact when tested, and bilateral pes cavus was noted by 
the VA podiatrist at this time.  Similar findings were 
reported by other VA podiatrists in July and October 2001 and 
January 2002.  

On a VA neurological consultation in March 2002, the 
appellant reported that the numbness had progressed to 
involve his calves; and that, although burning discomfort was 
nearly constantly present in both feet, a prolonged period of 
sitting or walking would aggravate the pain.  Physical 
examination revealed normal distal pulses in both legs, and 
the appellant's gait was normal.  He was able to heel and toe 
walk.  This examination failed to disclose any clear signs of 
polyneuropathy other than sensory deficits in both hands.  

VA EMG studies in May 2002 were all normal.  A follow-up 
visit to the VA neurology clinic in October 2002 disclosed 
decreased pinprick sensations about the toes, bilaterally; 
but signs consistent with polyneuropathy were not evident on 
nerve conduction velocity testing.  

On a VA examination in April 2003, the appellant stated that 
his feet felt like they were swollen and tingling, as if the 
blood supply to them had been cut off.  The tops of the feet 
to the toes were numb, and had paresthesia and burning 
discomfort.  The appellant reported that he had a motorcycle 
accident in 1971 in which he injured his left foot, which was 
sore if he stepped on it wrong.  He also had weakness in the 
left foot.  X-ray studies of the left foot disclosed 
degenerative changes resulting from this pre-service injury.  
The examiner noted that extensive nerve conduction studies in 
May 2002 were normal.  

On physical examination, the appellant's gait was normal; he 
could stand on his toes, on his heels, squat, and toe-heel 
walk.  He had normal reflexes and normal vibratory sensation 
in the great toe and ankle, bilaterally.  Ankle and toe 
movements were all normal, and the appellant had 5/5 strength 
for extension of the lower legs and for standing and 
squatting, bilaterally.  There was decreased sensation in the 
plantar aspect of the foot more distally, in the ball of the 
foot and at the heel; proximal to these areas, the sharp/dull 
discrimination was normal.  Active range of motion in the 
feet was normal; and there was no edema, instability, 
weakness or tenderness elicited on examination of the feet.  
Likewise, there was no evidence of callous formation, 
breakdown, or skin abnormalities or vascular changes in the 
feet, nor any evidence of flat feet.  The reported diagnoses 
on this examination included polyneuropathy with negative 
electrodiagnostic studies, slightly progressive, which the 
examiner described as mild or mild-to-moderate.  

VA outpatient treatment records dating through June 2003 
reflect continued subjective complaints by the appellant of 
burning sensation in the feet on sitting and standing.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that neuralgia/incomplete 
paralysis of the sciatic nerve will be rated 10 percent 
disabling if only of mild severity or degree.  A 20 percent 
rating is appropriate for a moderate degree of severity, and 
a 40 percent rating requires a moderately severe degree of 
incomplete paralysis of the sciatic nerve.  A severe degree 
of incomplete paralysis warrants a 60 percent rating, and 
complete paralysis, in which the foot dangles and drops, is 
rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

The current 10 percent ratings for peripheral neuropathy in 
each foot are based upon the appellant's subjective 
complaints of pain and numbness in his feet.  Repeated 
electrodiagnostic and other testing since service has 
disclosed virtually no objective evidence of peripheral 
neuropathy, or any other objective signs of disability or 
functional limitations involving either foot, except for very 
slight sensory deficits.  Accordingly, the Board has 
concluded from the evidence of record that the symptoms of 
the service-connected peripheral neuropathy of the feet more 
nearly approximate mild than moderate incomplete paralysis of 
the sciatic nerve, and that the current 10 percent schedular 
ratings are appropriate for this level of disability.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  There is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
average industrial impairment from either disability.  The 
veteran has not required frequent hospitalization for either 
disability and the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right foot is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left foot is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



